Case 1l-Ly-400¢2-aSt DOC L101 Filed Oo/lo/Z0 Entered Vo/lo/20 15°50'54

Michael L. Previto, Esq.
150 Motor Parkway, Suite 401
Hauppauge, New York 11788

Cell: (631) 379-0837

E-mail: mchprev@aol.com Additional mailing address:
6 Lyndon Lane

South Setauket, NY 11720

August 18, 2020

Hon. Carla E. Craig

Chief Judge

United States Bankruptey Court
271-C Cadman Plaza, E #1595
Brooklyn, NY 11201

Re: Cecil Haynes / Case No. 19-45522-cec

CORRECTED STATUS LETTER AND REQUEST FOR ADJOURNMENT

Your Honor,

This letter is to correct the letter filed earlier today. THERE WAS NO CONSENT BY MY
ADVERSARY AND IS A MISTAKE ON MY PART.

I represent Mr. Haynes, the Debtor in the above matter. At present, this is before the Court, the
following submissions.

(1) U.S. Bank has filed a motion to appoint a Court Examiner and/or a Trustee, which was
filed under Document 63 and returnable on May 13, 2020.

(2) Status conference as to the administration of the proceeding, as well as the status of the
refinance or sale of the Debtor’s property.

I regret to inform the court that our attempt to refinance the property has been unsuccessful, thus
far. An attempt at a “straight” refinance cannot be done due to (a) Mr. Hayne’s credit score and (b) the
existence of this proceeding. We also attempted a reverse mortgage, but that too was unsuccessful (see
attached).

However, at present, I have prepared and sent out a proposed contract of sale to the broker, who
is forwarding it to the Buyer (Buyer has yet to retain Counsel). A copy of page one of the proposed
Contract of Sale is attached hereto. The amount calls for a purchase price of $1,110,000.00. I am not
sure if this deal is solid, in view of the deposit.

 
Case 1l-Lly-400¢2-aSt DOC 101 Filed Oo/lo/Z0 Entered Vo/lo/20 15°50'54

I attempted to get Counsel for PHH to agree to a 3-week adjournment, but unfortunately his
client, after first agreeing, changed its mind. As such, we are requesting an additional adjournment for

purposes of trying to complete either of these transactions.

A copy of this request is being sent to Counsel for U.S. Bank, as well as to the United States
Trustee for their input. I respectfully await the Court’s advices.

Respectfully submitted,

Ce

Michael L. Previto

Cc: Solomon A. Frager, Esq.,
Dorf and Nelson (via Email and ECF)
For U.S, Bank
Marylou Martin for the UST

 

 
Case 1l-Ly-400¢2-aSt DOC 101 Filed Oo/lofz0 Entered Vo/lof/z20 15° 50154

From: cpwilliams.interborofunding@gmail.com,
To: chaynes44@hotmail.com,
Cc: mchprev@aol.com,
Subject: QUOTE PACKAGE/COMPARISON MR. HYNES
Date: Fri, Jul 31, 2020 6:36 pm
Attachments: QUOTE PACKAGE CECIL HAYNES 07 31 20.pdf (21 97K)

 

Hello Cecyl & Mike,

In the pdf attachment you will find the quote package we prepared for your analysis......We should discuss it
perhaps on a conference call?

There was a mistake with the system calculating the Life Expectancy Set Aside (LESA) in where it did not
include the real estate taxes but, the homeowners insurance premium only, so that is why Ceil will have to bring
at closing $416,485.82 instead the $ 368,000.00 we thought it will be.

This will cover all the real estate taxes and insurance for Cecil's life expectancy..... Your only out of pocket
expense will be the water bill and property maintenance. Also, you can send monthly payments to the Reverse
Mortgage Bank to paydown the interest monthly, which is also a tax deduction/write off.

Any questions please give me a call. Thank you and stay well!

Claudio "Paul" Williams
Mortgage Broker Assistant

Lamar M. Collins - Broker
Office: (516) 881-7784 or (347) 870-1928
Cell = (914) 393-9600 or (71 8) 200-9626
Fax: (866) 599-1434 or (888) 215-9086
300 N. Central Avenue, Suite "C"

Valley Stream, NY 11580

Company NMLS #: 1580455

 

Confidentiality & Disclaimer: This electronic communication contains information, which may be confidential and legally privileged and protected by privacy laws,
or otherwise restricted from disclosure to anyone else. This communication may also contain information that is provided for discussion purposes only and is not
intended to create a contract or legally binding agreement. Any review, re-transmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is strictly prohibited. If you received this email or fax in error, please return the email/fax to

sender, delete it from your computer and destroy any printed copy of it. If you would like to be removed from our database, please send us an e-mail or fax with
REMOVE on it.

+U\- MC ecot

—s

https://mail.aol.com/webmail-std/en-us/PrintMessage

 

 

1
PREMISES:

PERSONAL

PROPERTY:

PURCHASE
PRICE:

TIME IS OF
ESSENCE

 

Case 1l-Ly-400¢2-aSt DOC 101 Filed Oo/lo/Z0 Entered QVo/lo/z20 15°50'54

Residential Contract of Sale: 11/2000

PURCHASE OF REAL ESTATE COMPLIES WITH SECTION 5-702 OF THE GENERAL OBLIGATIONS LAW ("PLAIN
LANGUAGE").

CONSULT YOUR LAWYER BEFORE SIGNING THIS INSTRUMENT

Residential Contract of Sale
Contract of Sale made as of September 2019 BETWEEN

Cecil Haynes

Address: 846 Clarkson Avenue , Brooklyn New York 11203

Social Security Number/Fed. ID. No(s): hereinafter called "Seller" and

Mufu Sadiku
Address: 31 Cumberland Place , Vailey Stream NY
Social Security Number/Fed. |.D. No(s): hereinafter called "Purchaser",

The parties hereby agree as follows:

1. Seller shall sell and convey and Purchaser shall purchase the property, together with all buildings and improvements
thereon (collectively the "Premises”), more fully described on a separate page marked "Schedule A", to follow hereto and
to be made a part hereof and also known as:

Street Address: 846 Clarkson Avenue, Brooklyn New York 11203

Tax Map Designation:

Address

Together with Seller's ownership and rights, if any, to land lying in the bed of any street or highway, opened or proposed,
adjoining the Premises to the center line thereof, including any right of Seller to any unpaid award by reason of any taking
by condemnation and/or for any damage to the Premises by reason of change of grade of any street or highway. Seller
shall deliver at no additional cost to Purchaser, at Closing (as hereinafter defined), or thereafter, on demand, any
documents that Purchaser may reasonably require for the conveyance of such title and the assignment and collection of
such award or damages.

2. This sale excludes all fixtures and articles of personal property now attached or appurtenant to the Premises. Seller
represents and warrants that at Closing they will be paid for and owned by Seller, free and clear of all liens and
encumbrances, except any existing mortgage to which this sale may be subject.

Excluded from this sale are furniture and household furnishings.

3. The purchase price is $ 1,110,000.00

payable as follows:
(a) on the signing of this contract, by Purchaser's good check payable to the Escrowee (as
hereinafter defined), subject to collection, the receipt of which is hereby acknowledged,

to be held in escrow pursuant to paragraph 6 of this contract (the “Downpayment’): $ 121,000/.00
(b) by allowance for the principal amount unpaid on the existing mortgage on the date

hereof, payment of which Purchaser shall assume by joinder in the deed: $
(c) by a purchase money note and mortgage from Purchaser to Seller: $
(d) balance at Closing in accordance with paragraph 7: $ 989,000.00

4. The closing of this contract shall take place in on or about October 1 2020.

5. (Delete if inapplicable}

8. (a) Sellers attorney ("Escrowee") shall hold the Downpayment in escrow in a segregated bank account at Citibank,
N/A located at Port Jefferson Station, New York account number 4987245347 address Port Jefferson Station Branch until
Closing or sooner termination of this contract and shall pay over or apply the Downpayment in accordance with the terms
of this paragraph. Escrowee shail hold the Downpayment in a [OLA account for the benefit of the parties. If interest is held
for the benefit of the parties, it shall be paid to the party entitled to the Downpayment and the party receiving the interest
shall pay any income taxes thereon. If interest is not held for the benefit of the parties, the Downpayment shall be placed
in an IOLA accouni or as otherwise permitted or required by law. The Social Security or Federal Identification numbers of
the parties shall be furnished to Escrowee upon request. At Closing, the Downpayment shall be paid by Escrowee to

 

 
Case 1l-Ly-400¢2-aSt DOC LOL Filed Oo/lo/Z0 Entered Vo/lo/20 15° 50154

8/18/2020 Haynes to Sadiku - Transaction Memo

From: lamarc2000@aol.com,
To: mchprev@aol.com,
Ce: oladejibolaji@lawyer.com,
Subject: Haynes to Sadiku - Transaction Memo
Date: Mon, Aug 17, 2020 9:36 pm

 

 

 

 

Attached please find Contract of Sales and Transaction memo for your review.

Lamar

Lamar M. Collins

Licensed Real estate Broker

Vanguard Real Estate Brokerage Group

197 Ralph Avenue Brooklyn, NY 11233
Office: 718-484-1835

Direct: 718-570-5131

Fax: 866-591-1940

www. VREBG.com

www. VanguardRealEstateOnline.com

Email: lamar@vanguardrealestateonline.com

Email: lamatc2000@aol.com

htips://mail.aol.comiwebmail-std/en-us/PrintMessage W

 

 
